DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Election/Restriction response filed on 09/21/2021.  Claims 17-32 are pending.  Claims 17 and 31 are independent.  Claims 28 and 29 have been withdrawn.
Election/Restrictions
Applicant’s election without traverse of Species B (Figures 9-13E) in the reply filed on 09/21/2021 is acknowledged.
Claims 28 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/21/2021.
Information Disclosure Statement
The information disclosure statement filed 01/29/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Cited foreign patent references without a legible copy have been crossed out in the attached PTO-1449.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 25, 27, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the sheath” in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of examination, the examiner interprets the limitation to be --the outer shaft --.
Claim 27 recites the limitation "the sheath” in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the examiner interprets the limitation to be --the outer shaft --.
Claim 30 recites the limitation "an actuator coupled to a proximal portion of the outer shaft and configured to selectively move the outer shaft relative to the inner shaft sheath relative to the housing to release the stented prosthetic heart valve” in line 4-5 of the claim.  There is insufficient antecedent basis for the limitation “the inner shaft sheath.”  Also, the limitation "an actuator coupled to a proximal portion of the outer shaft and configured to selectively move the outer shaft relative to the inner shaft sheath relative to the housing to release the stented prosthetic heart valve” is indefinite because it is unclear what the limitation “relative to the inner shaft sheath relative to the housing” means.  For the purpose of examination, the examiner interprets the limitation to be --an actuator coupled to a proximal portion of the outer shaft and configured to 

The art rejections is/are made as best understood by the examiner because of the 35 U.S.C. 112 issues stated above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-24 and 30-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arbefeuille et al. (US Pub. No.: 2013/0274856).
Regarding claims 17-24 and 30-32, Arbefeuille discloses a delivery device (10, Figs. 1-33B, the device 10 is fully capable to percutaneously deliver a stented prosthetic heart valve which is radially expandable from a radially compressed configuration to a radially expanded configuration) , the delivery device comprising: an outer shaft (combination of 28, 200, and 154, Figs. 1-27B) defining a lumen (Fig. 27A); an inner .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 17-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No.  10,327,899 in view of Arbefeuille et al. (US Pub. No.: 2013/0274856).   
Claims 1-15 of U.S. Patent No.  10,327,899 recites substantially all the limitations of the claims such as a delivery device comprising: a sheath (outer shaft); handle, actuator and an adjustment device coupled to the handle, the adjustment device including an adjustment housing having an adjustment lumen, the adjustment lumen surrounding an adjustment housing longitudinal axis which is aligned with the handle longitudinal axis, wherein the sheath and a portion of the handle extension slidably extend through the adjustment lumen longitudinally along the adjustment housing longitudinal axis, and a fine adjustment mechanism rotatably disposed around the adjustment housing such that the fine adjustment mechanism rotates parallel to the adjustment housing longitudinal axis, wherein rotating the fine adjustment mechanism moves the handle and the sheath relative to the adjustment housing.  However, claims 1-15 of U.S. Patent No.  10,327,899 do not recite an inner shaft at least partially disposed within the lumen of the outer shaft, the inner shaft defining a guidewire lumen; a tip coupled to a distal end of the inner shaft.
Arbefeuille teaches, in the same field of endeavor (delivery device for vascular implant); a delivery device comprising: an inner shaft at least partially disposed within 
Before the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the delivery device of claims 1-15 of U.S. Patent No.  10,327,899 to include an inner shaft at least partially disposed within the lumen of the outer shaft, the inner shaft defining a guidewire lumen; a tip coupled to a distal end of the inner shaft; wherein the inner shaft is fixed to the handle and movable with the handle as taught by Arbefeuille in order to obtain the advantage of providing a lumen for a guidewire to extend through the delivery device for facilitating the insertion of the delivery device.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No.  10,758,349 in view of Arbefeuille et al. (US Pub. No.: 2013/0274856).
Claim 1 of U.S. Patent No.  10,758,349 recites substantially all the limitations of the claims such as a delivery device comprising: a sheath (outer shaft); handle, actuator and an adjustment device coupled to the handle, the adjustment device including an adjustment housing having an adjustment lumen, the adjustment lumen surrounding an adjustment housing longitudinal axis which is aligned with the handle longitudinal axis, wherein the sheath and a portion of the handle extension slidably extend through the adjustment lumen longitudinally along the adjustment housing longitudinal axis, and a fine adjustment mechanism.  However, claim 1 of U.S. Patent No.  10,758,349 does not 
Arbefeuille teaches, in the same field of endeavor (delivery device for vascular implant); a delivery device comprising: an inner shaft at least partially disposed within the lumen of the outer shaft, the inner shaft (12, Figs. 10 and 27A) defining a guidewire lumen; a tip (50, Fig. 27A and Para. [0073]) coupled to a distal end of the inner shaft; wherein the inner shaft is fixed to the handle and movable with the handle (Para. 0056).
Before the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the delivery device of claim 1 of U.S. Patent No.  10,758,349 to include an inner shaft at least partially disposed within the lumen of the outer shaft, the inner shaft defining a guidewire lumen; a tip coupled to a distal end of the inner shaft; wherein the inner shaft is fixed to the handle and movable with the handle as taught by Arbefeuille in order to obtain the advantage of providing a lumen for a guidewire to extend through the delivery device for facilitating the insertion of the delivery device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20030199966 A1	Shiu, Brian et al. discloses a delivery device for delivery an endovascular implant, comprising an adjustment device having a fine adjustment ring for translating a sheath.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/Primary Examiner, Art Unit 3771